Citation Nr: 0805057	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for PTSD prior to November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel






INTRODUCTION

The veteran had active service from February 1980 through 
January 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. In a November 1997 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating, 
effective November 7, 1996.  The veteran was informed of that 
determination and of his appeal rights. He did not appeal.

2.  In a January 1998 rating decision, the RO granted a 100 
percent rating for the service-connected PTSD, effective 
November 7, 1996.  The veteran was informed of that 
determination and of his appeal rights.  He did not appeal.

3.  In October 2000, the veteran raised the claim of 
entitlement to an earlier effective date for his service-
connected PTSD, including due to clear and unmistakable error 
(CUE) in prior rating decisions.

4.  The veteran appealed the August 2001 RO denial of 
entitlement to an earlier effective date based upon CUE, and 
the Board denied the appeal in a November 2003 decision.  


CONCLUSIONS OF LAW

1. The November 1997 and January 1998 rating decisions are 
final as to the matter of the assignment of November 7, 1996, 
as the effective date for service connection for PTSD.  38 
C.F.R. §§ 20.302(a), 20.1103(2007).

2. The veteran's October 2000 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to November 7, 
1996, for the award of a 100 percent rating for service 
connection for PTSD.  The procedural history of this matter 
is relevant to this claim and summarized below.

In February 1986 and August 1992 rating decisions, the RO 
denied service connection for PTSD.  These decisions were not 
appealed within one year and are, therefore, final.  
38 C.F.R. §§ 20.302(a), 20.1103.

In a statement from the veteran's representative, received by 
VA on November 7, 1996, the issue of service connection for 
PTSD was again raised.  The September 1997 rating decision 
denied service connection for PTSD on the basis that no new 
and material evidence had been received to reopen the claim.  
In November 1997, the veteran filed a timely notice of 
disagreement (NOD), along with a competent medical opinion 
regarding his PTSD.  The RO subsequently issued the November 
1997 rating decision granting PTSD, effective November 7, 
1996, the date of the veteran's claim.  This decision was not 
appealed within one year and is, therefore, final.  38 C.F.R. 
§§ 20.302(a), 20.1103.

In a January 1998 rating decision, the RO increased the 
veteran's PTSD rating to 100 percent, effective November 7, 
1996.  This decision was not appealed within one year and is, 
therefore, final.  38 C.F.R. §§ 20.302(a), 20.1103.  

In an October 2000 statement, the veteran requested that he 
"be granted service-connection for PTSD at compensable rates 
back to [his original] date of claim on VA Form 21-526."  He 
essentially claims that his PTSD was present at the time of 
his discharge from service and should have an effective date 
of date of discharge.

VA developed this claim on the basis of CUE in prior 
decisions, and as a "stand-alone" earlier effective date 
claim.  The CUE claim was denied in an August 2001 rating 
decision and by the Board in November 2003.  The Board's 
decision was not appealed and is also final.  38 C.F.R. 
§ 20.1100.  The only issue remaining before the Board is 
whether the veteran is entitled to an earlier effective date 
on grounds other than CUE.

The veteran, as discussed above, raised the issue of an 
earlier effective date outside of the appeal period of the 
January 1998 rating decision.  The notice of the January 1998 
decision was mailed to the veteran on February 3, 1998.  A 
timely NOD, therefore, would have to have been filed by 
February 3, 1999.  
38 C.F.R. §§ 20.302(a), 20.1103.  The claim at issue was 
filed in October 2000, nearly two years late.  As such, it 
must be considered a "freestanding" claim for an earlier 
effective date.

In August 2006, the Court of Appeals for Veteran's Claims 
(Court) issued 
Rudd v. Nicholson, 20 Vet. App. 296 (2006). In that three-
judge decision, the Court held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE). In essence, the Court in Rudd held that there is 
no "freestanding" earlier effective date claim that could be 
raised at any time. See Rudd, 20 Vet. App. at 299.  As stated 
above, the veteran's claim for an earlier effective date 
based upon CUE was dismissed by the Board in the November 
2003 decision.  The only remaining claim is the freestanding 
earlier effective date claim.

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for service-connected PTSD must be dismissed. The veteran's 
disagreement as to the effective date was filed well beyond 
the filing deadline for a notice of disagreement with the 
effective date for the final January 1998 rating decision.

In short, the Court in Rudd held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  If the veteran 
believed that the RO's November 1997 or January 1998 
assignment of November 7, 1996, as the proper effective date 
for service connection for PTSD, then his proper recourse was 
to file a timely NOD and appeal either of those decisions to 
the Board.  Because the veteran did not appeal, the rating 
decision became final. 

The January 1998 rating decision is final as to the matter of 
the veteran's entitlement to an effective date earlier than 
November 7, 1996, for his 100 percent rating for PTSD. The 
Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim. See Rudd, 
20 Vet. App. at 300. Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the veteran's filing a 
reconsideration motion. See also Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board has given consideration to VA's duty to notify and 
assist the veteran in the development of his claim.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that these duties have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  As discussed above, 
the veteran's claim is being dismissed by the Board because 
the veteran did not raise the earlier effective date issue in 
a timely fashion. The claim is therefore being dismissed 
based on the law. Whatever facts are necessary to adjudicate 
the claim are already contained in the claims folder. Thus, 
notice or assistance to the veteran would be fruitless.








ORDER

The claim of entitlement to an effective date for the award 
of service connection for PTSD prior to November 7, 1996, is 
dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


